Order entered November 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00142-CV

                               DARREN MELTON, Appellant

                                               V.

                               601 JEALOUSE, LLC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-06444-B

                                           ORDER
       Before the Court is the November 11, 2019 second request of Robin Washington, Official

Court Reporter for County Court at Law No. 2, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to November 18, 2019. We caution Ms.

Washington, that further extension requests will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE